983 F.2d 1088
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Emilio C. CALUZA, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
91-3516.
United States Court of Appeals, Federal Circuit.
Nov. 17, 1992.

Before RICH, LOURIE and SCHALL, Circuit Judges.
PER CURIAM.

DECISION

1
Emilio C. Caluza (Mr. Caluza) appeals from the February 15, 1991 initial decision of the Merit Systems Protection Board (MSPB or Board), Docket No. SE08319110068, which became final on June 10, 1991, affirming a decision of the Office of Personnel Management (OPM) which held that petitioner was not entitled to a civil service retirement annuity.   We affirm.

DISCUSSION

2
Mr. Caluza applied for retirement benefits pursuant to the Civil Service Retirement Act (CSRA), based upon approximately two years of civilian service with the United States War Department's Philippine-Ryukyus Command from June 5, 1947 until July 22, 1949.   It is undisputed that Mr. Caluza has two years or less of federal civilian service.   As a result, the Administrative Judge (AJ) found that Mr. Caluza failed to meet his burden to establish he met the minimum statutory requirements to entitle him to a civilian service retirement annuity.   See 5 U.S.C. §§ 8333(a) and (b).   Having failed to meet the burden of proof that, among other things, he had accumulated the requisite five years of creditable federal service, there is no basis upon which he can claim civil service annuity benefits.


3
This court's scope of review of an MSPB decision is limited by statute.  5 U.S.C. § 7703(c).   The MSPB decision must be affirmed unless it is arbitrary, capricious, not in accordance with law, obtained without procedures required by rule, law, or regulation, or unsupported by substantial evidence.   See Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).   Accordingly, we affirm.